DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 10/12/2020, with respect to the objections to the drawings and the claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings and the claims; therefore, the objections to the drawings and the claims have been withdrawn. 
Applicant’s arguments, see Pages 6-7 of the response, filed 10/12/2020, with respect to the rejection of Claims 1 and 12 (and their dependent claims), have been fully considered and are persuasive.  The previously cited prior art (Greene) fails to disclose the seal portion of the seal being longitudinally offset from the at least one orifice, since the orifice extends through the entire seal.  Therefore, the rejection of Claims 1 and 12 (and their dependent claims) has been withdrawn. 
Applicant’s arguments, see Pages 6-7 of the response, filed 10/12/2020, with respect to the rejection(s) of claim(s) 17, have been fully considered and are persuasive.  As stated above, the previously cited prior art (Greene) fails to disclose the seal portion of the seal being longitudinally offset from the at least one orifice, since the orifice extends through the entire seal.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cornett (US Patent No: 8,814,565).
Claim Objections
Claim 10 is objected to because of the following informalities:  “the hollow airfoil section defines a longitudinal direction between inner and outer ends, and” should be deleted, since this limitation is already disclosed in amended Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 discloses the limitations “the at least one orifice” and “the seal portion” in Lines 2 and 3, respectively.  However, Claim 21 also discloses both a first seal and an identical second seal, both of which comprise at least one orifice and a seal portion (due to the seals being identical).  It is unclear whether Claim 21 is referring to the at least one orifice and seal portion of the first seal, the second seal, or both the first and second seals.
Claim 22 is rejected due to its dependence upon rejected Claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornett (US Patent No: 8,814,565).
Regarding Claim 17: Cornett discloses a seal (Figure 4) for an airfoil assembly (Column 1, Lines 14-16).  The seal comprises a seal body (Figure 4) formed of sheet metal (Figure 4; Column 1, Lines 14-16; Claim 3) and defining at least one orifice (150) configured to receive a spar there through (the orifice, being a void, is able to receive a spar) along a longitudinal direction (Figure 3, direction of line 500) and a seal portion (Figure 4, sides of seal equivalent to 74A, 74B in Figure 3) configured to bridge a mate face between adjacent platforms (Figure 3, No. 100A-B can be considered platforms, since they are disclosed as “environmental elements” – Column 2, Lines 35-36), wherein the seal portion is longitudinally offset from the at least one orifice (Figure 4).
Allowable Subject Matter
Claims 1-9, 11-16 and 23-25 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an airfoil assembly, or a gas turbine engine comprising said airfoil assembly, comprising airfoils with platforms, spars extending through the airfoils, and a seal defining at least one orifice and a seal portion, a spar extending through one of the at least one orifice and the seal portion bridging a mate face between first platforms of the airfoils, wherein the seal portion is longitudinally offset from the at least one orifice.  Greene discloses an airfoil assembly for a gas turbine engine, the assembly comprising airfoils with platforms, spars extending through the airfoils, and a seal defining at least one orifice and a seal portion, a spar extending through one of the at least one orifice and the seal portion bridging a mate face between first platforms of the airfoils; however, the orifice extends through the  allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 10 would be allowable if rewritten to overcome the objection set forth in this Office action.
Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a seal comprising at least one orifice and seal portion that are longitudinally offset, wherein the at least one orifice comprises first and second orifices and the seal portion is between said first and second orifice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745